Me. Justice Wolf
delivered the opinion of the court.
The complaint in this case is as follows:
“I, Jesús Porras, I. P., resident of Bayamón, Betanees Street, 28 years of age, complain against Pedro Vergne de la Concha for an infraction of the Automobiles Act, section 10, paragraph 13, committed in the following manner: That on September 23, 1917, at 2:45 a. m. and on Comercio Street, Bayamón, P. B., of the Municipal Judicial District of Bayamón, which forms part of the Judicial District of San Juan, the defendant, Pedro Vergne de la Concha, being owner of the Ford ear No. 39 of the municipal service of San Juan, maliciously and voluntarily permitted it to go to the town of Bayamón, P. B., carrying three passengers and' conducted by chauffeur Tomás E. Bodriguez, No. 435, thus infringing the Automobiles Act.”
The appellant maintains that the complaint does not state a crime. Section 10, including paragraph 13, of the law only sets forth the different tariff charges to be paid for various licenses and does not make the going by a person in the municipal automobile service of one town to another an offense, which is the essential statement of fact in the complaint. If the *396idea was to charge the use of a machine in a particular way without a license therefor, then the complaint is wofully deficient in not stating that the appellant made the trip without such proper license. While liberality may be employed in construing pleadings in a municipal court, there is nothing in this complaint to state the crime of the use of a machine without a proper license, unless we go on a guessing expedition. We might perhaps overlook the reference to section 10, paragraph 13, if that section even set forth the crime of using a machine without a license, but there is nothing of the kind therein. However, a crime should be denounced in a complaint and not by reference to a penal law.
The judgment must be reversed and defendant discharged.

Reversed.

Chief Justice Hernandez and Justices del Toro, .Aldrey and Hutchison concurred.